Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated July     , 2014, is made between
Lpath, Inc., a Delaware corporation (the “Company”), and
                                                  (the “Indemnitee”).

 

RECITALS

 

A.                                    The Company desires to attract and retain
the services of talented and experienced individuals, such as Indemnitee, to
serve as directors and officers of the Company and its subsidiaries and wishes
to indemnify its directors and officers to the maximum extent permitted by law;

 

B.                                    The Company and Indemnitee recognize that
corporate litigation in general has subjected directors and officers to
expensive litigation risks;

 

C.                                    Section 145 of the General Corporation Law
of Delaware, under which the Company is organized (“Section 145”), empowers the
Company to indemnify its directors and officers by agreement and to indemnify
persons who serve, at the request of the Company, as the directors and officers
of other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

 

D.                                    The Company’s Bylaws expressly provide
that the indemnification provisions set forth therein, which include mandatory
advancement, are not exclusive and may be supplemented by contracts such as this
Indemnification Agreement;

 

E.                                     The Company’s Bylaws expressly provide
that the indemnification provisions set forth therein, which include mandatory
advancement, are not exclusive and may be supplemented by contracts such as this
Indemnification Agreement;

 

F.                                      Section 145(g) allows for the purchase
of management liability (“D&O”) insurance by the Company, which in theory can
cover asserted liabilities without regard to whether they are indemnifiable or
not;

 

G.                                    Individuals considering service with or
presently serving Company expect to be extended market terms of indemnification
commensurate with their position, and that entities such as Company will
endeavor to maintain appropriate D&O insurance; and

 

H.                                   In order to induce Indemnitee to serve or
continue to serve as a director or officer of the Company and/or one or more
subsidiaries of the Company, the Company and Indemnitee enter into this
Agreement.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, Indemnitee and the Company hereby agree as follows:

 

1.                                      Definitions.  As used in this Agreement:

 

(a)                                 “Agent” means any person who is or was a
director, officer, employee or other agent of the Company or a subsidiary of the
Company; or is or was serving at the request of, for the convenience of, or to
represent the interests of the Company or a subsidiary of the Company as a
director, officer, employee or agent of another foreign or domestic corporation,
limited liability company, employee benefit plan, nonprofit entity, partnership,
joint venture, trust or other enterprise; or was a director, officer, employee
or agent of a foreign or domestic corporation which was a predecessor
corporation of the Company or a subsidiary of the Company, or was a director,
officer, employee or agent of another enterprise at the request of, for the
convenience of, or to represent the interests of such predecessor corporation.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  A “Change in Control” shall be deemed to
have occurred if (i) any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing a majority of the total voting power
represented by the Company’s then outstanding voting securities, (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board, together with any new directors whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
was previously so approved, cease for any reason to constitute a majority of the
Board, (iii) the stockholders of the Company approve a merger or consolidation
or a sale of all or substantially all of the Company’s assets with or to another
entity, other than a merger, consolidation or asset sale that would result in
the holders of the Company’s outstanding voting securities immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least a majority of
the total voting power represented by the voting securities of the Company or
such surviving or successor entity outstanding immediately thereafter, or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company.

 

(d)                                 “Expenses” shall include all reasonable
out-of-pocket costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements), actually and
reasonably incurred by Indemnitee in connection with either the investigation,
defense or appeal of a Proceeding or establishing or enforcing a right to
indemnification under this Agreement, or Section 145 or otherwise; provided,
however, that “Expenses” shall not include any judgments, fines, ERISA excise
taxes or penalties, or amounts paid in settlement of a Proceeding.

 

2

--------------------------------------------------------------------------------


 

(e)                                  “Independent Counsel” means a law firm, or
a partner (or, if applicable, member) of such a law firm, that is experienced in
relevant matters of corporation law and neither currently is, nor in the past
five years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party or (ii) any other party to or witness in
the proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  Where required by this Agreement, Independent Counsel shall be
retained at the Company’s sole expense.

 

(f)                                   “Proceeding” means any threatened,
pending, or completed action, claim, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether formal or informal, civil, criminal, administrative, or
investigative, including any such investigation or proceeding instituted by or
on behalf of the Corporation or its Board of Directors, in which Indemnitee is
or reasonably may be involved as a party or target, that is by reason of
Indemnitee’s being an Agent of the Corporation.

 

(g)                                  “Subsidiary” means any corporation of which
more than 50% of the outstanding voting securities is owned directly or
indirectly by the Company, by the Company and one or more other subsidiaries, or
by one or more other subsidiaries.

 

2.                                      Agreement to Serve.  Indemnitee agrees
to serve and/or continue to serve as an Agent of the Company, at its will (or
under separate agreement, if such agreement exists), in the capacity Indemnitee
currently serves as an Agent of the Company, so long as Indemnitee is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Bylaws or charter of the Company or any subsidiary of the Company or
until such time as Indemnitee tenders his or her resignation in writing;
provided, however, that nothing contained in this Agreement is intended to
create any right to continued employment or other service by Indemnitee.

 

3.                                      Liability Insurance.

 

(a)                                 Maintenance of D&O Insurance.  The Company
hereby covenants and agrees that, so long as Indemnitee shall continue to serve
as an Agent of the Company and thereafter so long as Indemnitee shall be subject
to any possible Proceeding by reason of the fact that Indemnitee was an Agent of
the Company, the Company, subject to Section 3(c), shall promptly obtain and
maintain in full force and effect directors’ and officers’ liability insurance
(“D&O Insurance”) in reasonable amounts from established and reputable insurers
of a minimum A.M. Best rating of A- VII, and as more fully described below.  In
the event of a Change in Control, the Company shall, as set forth in
Section (c) below, either: i) maintain such D&O Insurance for six years; or ii)
purchase a six year tail for such D&O Insurance.  Should a tail policy be
purchased, reasonable efforts shall be made to try to negotiate that such policy
is purchased by the Company’s D&O insurance broker at that time, and under the
same or better terms and limits for individuals that is in place at that time.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Rights and Benefits.  In all policies of D&O
Insurance, Indemnitee shall qualify as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s independent directors (as defined by the insurer) if
Indemnitee is such an independent director; of the Company’s non-independent
directors if Indemnitee is not an independent director; of the Company’s
officers if Indemnitee is an officer of the Company; or of the Company’s key
employees, if Indemnitee is not a director or officer but is a key employee.

 

(c)                                  Limitation on Required Maintenance of D&O
Insurance.  Notwithstanding the foregoing, the Company shall have no obligation
to obtain or maintain D&O Insurance at all, or of any type, terms, or amount, if
the Company determines in good faith and after using commercially reasonable
efforts that: such insurance is not reasonably available; the premium costs for
such insurance are disproportionate to the amount of coverage provided; the
coverage provided by such insurance is limited so as to provide an insufficient
or unreasonable benefit; Indemnitee is covered by similar insurance maintained
by a subsidiary of the Company; or the Company is to be acquired and a policy
(tail or otherwise) of reasonable terms and duration can be purchased for
pre-closing acts or omissions by Indemnitee.

 

4.                                      Mandatory Indemnification.  Subject to
the terms of this Agreement:

 

(a)                                 Third Party Actions.  If Indemnitee was or
is a party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of the Company) by reason of the fact that Indemnitee
is or was an Agent of the Company, or by reason of anything done or not done by
Indemnitee in any such capacity, the Company shall indemnify Indemnitee against
all Expenses and liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes and penalties, and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of such Proceeding, provided
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or Proceeding, had no reasonable cause to believe his or her
conduct was unlawful.

 

(b)                                 Derivative Actions.  If Indemnitee was or is
a party or is threatened to be made a party to any Proceeding by or in the right
of the Company by reason of the fact that Indemnitee is or was an Agent of the
Company, or by reason of anything done or not done by Indemnitee in any such
capacity, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of such Proceeding, provided Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; except that no indemnification
under this Section 4(b) shall be made in respect to any claim, issue or matter
as to which Indemnitee shall have been finally adjudged to be liable to the
Company by a court of competent jurisdiction unless and only to the extent that
the Delaware Court of Chancery or the court in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such amounts which the Delaware Court of
Chancery or such other court shall deem proper.

 

(c)                                  Actions where Indemnitee is Deceased.  If
Indemnitee is a person who was or is a party or is threatened to be made a party
to any Proceeding by reason of the fact that Indemnitee is or was an Agent of
the Company, or by reason of anything done or not done by Indemnitee in any such
capacity, and if, prior to, during the pendency of or after completion of

 

4

--------------------------------------------------------------------------------


 

such Proceeding Indemnitee is deceased, the Company shall indemnify Indemnitee’s
heirs, executors and administrators against all Expenses and liabilities of any
type whatsoever to the extent Indemnitee would have been entitled to
indemnification pursuant to this Agreement were Indemnitee still alive.

 

(d)                                 Certain Terminations.  The termination of
any Proceeding or of any claim, issue, or matter therein by judgment, order,
settlement, or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
create a presumption that Indemnitee did not act in good faith and in a manner
which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal action or Proceeding,
that Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

(e)                                  Limitations.  Notwithstanding the foregoing
provisions of Sections 4(a) through (d) hereof, but subject to the exception set
forth in Section 14 which shall control, the Company shall not be obligated to
indemnify the Indemnitee for Expenses or liabilities of any type whatsoever for
which payment (and the Company’s indemnification obligations under this
Agreement shall be reduced by such payment) is actually made to or on behalf of
Indemnitee, by the Company or otherwise, under a corporate insurance policy, or
under a valid and enforceable indemnity clause, right, by-law, or agreement;
and, in the event the Company has previously made a payment to Indemnitee for an
Expense or liability of any type whatsoever for which payment is actually made
to or on behalf of the Indemnitee under an insurance policy, or under a valid
and enforceable indemnity clause, by-law or agreement, Indemnitee shall return
to the Company the amounts subsequently received by the Indemnitee from such
other source of indemnification.

 

(f)                                   Witness.  In the event that Indemnitee is
not a party or threatened to be made a party to a Proceeding, but is subpoenaed
(or given a written request to be interviewed by or provide documents or
information to a government authority) in such a Proceeding by reason of the
fact that the Indemnitee is or was an Agent of the Company, or by reason of
anything witnessed or allegedly witnessed by the Indemnitee in that capacity,
the Company shall indemnify the Indemnitee against all actually and reasonable
out of pocket costs (including without limitation legal fees) reasonably
incurred by the Indemnitee in responding to such subpoena or written request for
an interview.  As a condition to this right, Indemnitee must provide notice of
such subpoena or request to the Company within 14 days, subject to the terms of
Section 7(a).

 

5.                                      Indemnification for Expenses in a
Proceeding in Which Indemnitee is Wholly or Partly Successful.

 

(a)                                 Successful Defense.  Notwithstanding any
other provisions of this Agreement, to the extent Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding (including,
without limitation, an action by or in the right of the Company) in which
Indemnitee was a party by reason of the fact that Indemnitee is or was an Agent
of the Company at any time, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by or on behalf of Indemnitee in
connection with the investigation, defense or appeal of such Proceeding.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Partially Successful Defense. 
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to any Proceeding (including, without limitation, an
action by or in the right of the Company) in which Indemnitee was a party by
reason of the fact that Indemnitee is or was an Agent of the Company at any time
and is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by or on behalf
of Indemnitee in connection with each successfully resolved claim, issue or
matter.

 

(c)                                  Dismissal.  For purposes of this section
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

(d)                                 Contribution.  If the indemnification
provided in this Agreement is unavailable and may not be paid to Indemnitee,
then to the extent allowed by law, in respect of any threatened, pending or
completed action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall contribute to the amount of judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
such proportion as is appropriate to reflect (i) the relative benefits received
by the Company on the one hand and Indemnitee on the other hand from the
transaction from which such action, suit or proceeding arose, and (ii) the
relative fault of Company on the one hand and of Indemnitee on the other in
connection with the events which resulted in such judgments, fines or settlement
amounts, as well as any other relevant equitable considerations.  The relative
fault of the Company on the one hand and of Indemnitee on the other shall be
determined by reference to, among other things, the parties’ relative intent,
knowledge, access to information, active or passive conduct, and opportunity to
correct or prevent the circumstances resulting in such judgments, fines or
settlement amounts.  The Company agrees that it would not be just and equitable
if contribution pursuant to this section were determined by pro rata allocation
or any other method of allocation which does not take account of the foregoing
equitable considerations.

 

6.                                      Mandatory Advancement of Expenses.

 

(a)                             Subject to the terms of this Agreement and
following notice pursuant to Section 7(a) below, the Company shall advance,
interest free, all Expenses reasonably incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of any Proceeding to which
Indemnitee is a party or is threatened to be made a party by reason of the fact
that Indemnitee is or was an Agent of the Company (unless there has been a final
determination that Indemnitee is not entitled to indemnification for such
Expenses) upon receipt satisfactory documentation supporting such Expenses.   
Such advances are intended to be an obligation of the Company to Indemnitee
hereunder and shall in no event be deemed to be a personal loan.  Such
advancement of Expenses shall otherwise be unsecured and without regard to
Indemnitee’s ability to repay.  The advances to be made hereunder shall be paid
by the Company to Indemnitee within 30 days following delivery of a written
request therefore by Indemnitee to the Company, along with such documentation
and information as is reasonably available to the claimant and is reasonably
necessary to determine whether and to what extent the claimant is entitled to
advancement (which shall include without limitation reasonably detailed

 

6

--------------------------------------------------------------------------------


 

invoices for legal services, but with disclosure of confidential work product
not required).  The Company shall discharge its advancement duty by, at its
option, (a) paying such Expenses on behalf of Indemnitee, (b) advancing to
Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimbursing Indemnitee for Expenses already paid by Indemnitee.  In the
event that the Company fails to pay Expenses as incurred by Indemnitee as
required by this paragraph, Indemnitee may seek mandatory injunctive relief
(including without limitation specific performance) from any court having
jurisdiction to require the Company to pay Expenses as set forth in this
paragraph.  If Indemnitee seeks mandatory injunctive relief pursuant to this
paragraph, it shall not be a defense to enforcement of the Company’s obligations
set forth in this paragraph that Indemnitee has an adequate remedy at law for
damages.

 

(b)                             Undertakings.  By execution of this
Agreement, Indemnitee agrees to repay the amount advanced only in the event and
to the extent that it shall be finally determined that Indemnitee is not
entitled to indemnification by the Company to the extent set forth in this
agreement and under Delaware law.  Indemnitee shall qualify for advances upon
the execution and delivery to the Company of this Agreement.  No additional
undertaking, or security, shall be required of Indemnitee.

 

7.                                      Notice and Other Indemnification
Procedures.

 

(a)         Notice by Indemnitee.  Promptly after receipt by Indemnitee of
notice of the commencement of or the threat of commencement of any
Proceeding, Indemnitee shall, if Indemnitee believes that indemnification with
respect thereto may be sought from the Company under this Agreement, notify the
Company in writing of the commencement or threat of commencement thereof
provided, however, that a delay in giving such notice will not deprive
Indemnitee of any right to be indemnified under this Agreement unless, and then
only to the extent that, the Company did not otherwise learn of the Proceeding
and such delay is materially prejudicial to the Company; and, provided, further,
that notice will be deemed to have been given without any action on the part of
Indemnitee in the event the Company is a party to the same Proceeding and has
notice thereof.  The omission to notify the Company will not relieve the Company
from any liability for indemnification which it may have to Indemnitee otherwise
than under this Agreement.

 

(b)                                 Insurance.  If the Company receives notice
pursuant to Section 7(a) hereof of the commencement of a Proceeding that may be
covered under D&O Insurance then in effect, the Company shall give prompt notice
of the commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.

 

(c)                                  Defense.  In the event the Company shall be
obligated to pay the Expenses of any Proceeding against Indemnitee, the Company
shall be entitled to assume the defense of such Proceeding, with counsel
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld), upon the delivery to Indemnitee of written notice of the
Company’s election so to do.  After delivery of such notice, and the retention
of such counsel by the Company, the Company will not be liable to Indemnitee
under this Agreement for any fees of counsel subsequently incurred by Indemnitee
with respect to the same Proceeding, provided that (i) Indemnitee shall have the
right to employ his or her own counsel in any such Proceeding at Indemnitee’s
expense; and (ii) Indemnitee shall have the right to employ his or her

 

7

--------------------------------------------------------------------------------


 

own counsel in any such Proceeding at the Company’s expense if (A) the Company
has authorized the employment of counsel by Indemnitee at the expense of the
Company; (B) Indemnitee shall have reasonably concluded based on the written
advice of Indemnitee’s legal counsel that there may be a conflict of interest
between the Company and Indemnitee in the conduct of any such defense; or
(C) the Company shall not, in fact, have employed counsel to assume the defense
of such Proceeding.  In addition to all the requirements above, if the Company
has D&O Insurance, or other insurance, with a panel counsel requirement that may
cover the matter for which indemnity is claimed by Indemnitee, then Indemnitee
shall use such panel counsel or other counsel approved by the insurers, unless
there is an actual conflict of interest posed by representation by all such
counsel, or unless and to the extent Company waives such requirement in
writing.  Indemnitee and his counsel shall provide reasonable cooperation with
such insurer on request of the Company.

 

8.                                      Right to Indemnification.

 

(a)                                 Right to Indemnification.  In the event that
Section 5(a) is inapplicable, the Company shall indemnify Indemnitee pursuant to
this Agreement unless, and except to the extent that, it shall have been
determined by one of the methods listed in Section 8(b) that Indemnitee has not
met the applicable standard of conduct required to entitle Indemnitee to such
indemnification.

 

(b)                                 Determination of Right to Indemnification. 
A determination of Indemnitee’s right to indemnification under this Section 8
shall be made at the election of the Board by (i) a majority vote of directors
who are not parties to the Proceeding for which indemnification is being sought,
even though less than a quorum, or by a committee consisting of directors who
are not parties to the Proceeding for which indemnification is being sought,
who, even though less than a quorum, have been designated by a majority vote of
the disinterested directors, or (ii) if there are no such disinterested
directors or if the disinterested directors so direct, by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to
Indemnitee.  However, in the event there has been a Change in Control, then the
determination shall, at Indemnitee’s sole option, be made by Independent Counsel
as in (b)(ii), above, with Indemnitee choosing the Independent Counsel subject
to Company’s consent, such consent not to be unreasonably withheld.

 

(c)                                  Submission for Decision.  As soon as
practicable, and in no event later than 30 days after Indemnitee’s written
request for indemnification, the Board shall select the method for determining
Indemnitee’s right to indemnification.  Indemnitee shall cooperate with the
person or persons or entity making such determination with respect to
Indemnitee’s right to indemnification, including providing to such person,
persons or entity, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any Independent Counsel or member of the Board shall act
reasonably and in good faith in making a determination regarding Indemnitee’s
entitlement to indemnification under this Agreement.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Application to Court.  If (i) a claim for
indemnification or advancement of Expenses is denied, in whole or in part,
(ii) no disposition of such claim is made by the Company within 60 days after
the request therefore, (iii) the advancement of Expenses is not timely made
pursuant to Section 6 of this Agreement or (iv) payment of indemnification is
not made pursuant to Section 5 of this Agreement, Indemnitee shall have the
right at his option to apply to the Delaware Court of Chancery, a California
state or federal court, the court in which the Proceeding is or was pending, or
any other court of competent jurisdiction, for the purpose of enforcing
Indemnitee’s right to indemnification (including the advancement of Expenses)
pursuant to this Agreement. Upon written request by Indemnitee, the Company
shall consent to service of process.

 

(e)                                  Expenses Related to the Enforcement or
Interpretation of this Agreement.  The Company shall indemnify Indemnitee
against Expenses incurred by Indemnitee in connection with any hearing or
proceeding under this Section 8 involving Indemnitee, and against Expenses
incurred by Indemnitee in connection with any other proceeding between the
Company and Indemnitee to the extent involving the interpretation or enforcement
of the rights of Indemnitee under this Agreement, if and to the extent
Indemnitee is successful.

 

(f)                                   In no event shall Indemnitee’s right to
indemnification (apart from advancement of Expenses) be determined prior to a
final adjudication in the Proceeding at issue if the Proceeding is both ongoing,
and of the nature to have a final adjudication.

 

(g)                                  In any proceeding to determine Indemnitee’s
right to indemnification or advancement, Indemnitee shall be presumed to be
entitled to indemnification or advancement, with the burden of proof on the
Company to prove, by a preponderance of the evidence (or higher standard if
required by relevant law) that Indemnitee is not so entitled.

 

(h)                                 Indemnitee shall be fully indemnified for
those matters where, in the performance of his duties for the Company, he relied
in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any of the Company’s
officers or employees, or committees of the board of directors, or by any other
person as to matters Indemnitee reasonably believed were within such other
person’s professional or expert competence and who was selected with reasonable
care by or on behalf of the Company.

 

9.                                      Exceptions.  Any other provision herein
to the contrary notwithstanding, the Company shall not be obligated:

 

(a)                                 Claims Initiated by Indemnitee.  To
indemnify or advance Expenses to Indemnitee with respect to Proceedings or
claims initiated or brought voluntarily by Indemnitee (including cross actions),
with a reasonable allocation where appropriate, unless (i) such indemnification
is expressly required to be made by law, (ii) the Proceeding was authorized by
the Board, (iii) such indemnification is provided by the Company, in its sole
discretion, pursuant to the powers vested in the Company under the General
Corporation Law of Delaware or (iv) the Proceeding is brought pursuant to
Section 8 specifically to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 in advance of a final determination, in which case 8(e)’s
fees-on-fees provision shall control;

 

9

--------------------------------------------------------------------------------


 

(b)                                 Fees on Fees.  To indemnify Indemnitee for
any Expenses incurred by Indemnitee with respect to any Proceeding instituted by
Indemnitee to enforce or interpret this Agreement, to the extent Indemnitee is
not successful in such a Proceeding;

 

(c)                                  Unauthorized Settlements.  To indemnify
Indemnitee under this Agreement for any amounts paid in settlement of a
Proceeding unless the Company consents to such settlement, which consent shall
not be unreasonably withheld;

 

(d)                                 Claims Under Section 16(b).  To indemnify
Indemnitee for Expenses associated with any Proceeding related to, or the
payment of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law (provided, however, that the Company must advance
Expenses for such matters as otherwise permissible under this Agreement); or

 

(e)                                  Payments Contrary to Law.  To indemnify or
advance Expenses to Indemnitee for which payment is prohibited by applicable
law.

 

10.                               Non-Exclusivity.  The provisions for
indemnification and advancement of Expenses set forth in this Agreement shall
not be deemed exclusive of any other rights which Indemnitee may have under any
provision of law, the Company’s Certificate of Incorporation or Bylaws, the vote
of the Company’s stockholders or disinterested directors, other agreements, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while occupying Indemnitee’s position as an Agent of the
Company.  Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as an Agent of the Company and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee.

 

11.                               Permitted Defenses.  It shall be a defense to
any action for which a claim for indemnification is made under this Agreement
(other than an action brought to enforce a claim for Expenses pursuant to
Section 6 hereof, provided that the required documents have been tendered to the
Company) that Indemnitee is not entitled to indemnification because of the
limitations set forth in Sections 4 and 9 hereof.  Neither the failure of the
Company (including its Board of Directors) or an Independent Counsel to have
made a determination prior to the commencement of such enforcement action that
indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its Board of Directors) or an
Independent Counsel that such indemnification is improper, shall be a defense to
the action or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement or otherwise. In making any determination
concerning Indemnitee’s right to indemnification, there shall be a presumption
that Indemnitee has satisfied the applicable standard of conduct. Any
determination by the Company concerning Indemnitee’s right to indemnification
that is adverse to Indemnitee may be challenged by the Indemnitee in the Court
of Chancery of the State of Delaware.

 

12.                               Subrogation.  In the event the Company is
obligated to make a payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery under
any corporate insurance policy or any other indemnity agreement covering
Indemnitee, who shall execute all documents reasonably required and take all
action that may be

 

10

--------------------------------------------------------------------------------


 

necessary to secure such rights and to enable the Company effectively to bring
suit to enforce such rights (provided that the Company pays Indemnitee’s costs
and expenses of doing so), including without limitation by assigning all such
rights to the Company or its designee to the extent of such indemnification or
advancement of Expenses.   The Company’s obligation to indemnify or advance
expenses under this Agreement shall be reduced by any amount Indemnitee has
collected from such other source, and in the event that Company has fully paid
such indemnity or expenses, Indemnitee shall return to the Company any amounts
subsequently received from such other source of indemnification.  With regard to
Fund Indemnitors, however, Section 13 shall control over this section.

 

13.                               Primacy of Indemnification.  The Company
hereby acknowledges that Indemnitee may have certain rights to indemnification,
advancement of expenses or liability insurance provided by a third-party
investor in Company and certain of its affiliates (collectively, the “Fund
Indemnitors”).  The Company hereby agrees that (i) it is the indemnitor of first
resort, i.e., its obligations to Indemnitee under this Agreement and any
indemnity provisions set forth in its Certificate of Incorporation, Bylaws or
elsewhere (collectively, “Indemnity Arrangements”) are primary, and any
obligation of the Fund Indemnitors to advance expenses or to provide
indemnification for the same Expenses or liabilities incurred by Indemnitee is
secondary and excess, (ii) it shall advance the full amount of Expenses incurred
by Indemnitee and shall be liable for the full amount of all Expenses,
judgments, penalties, fines and amounts paid in settlement by or on behalf of
Indemnitee, to the extent legally permitted and as required by any Indemnity
Arrangement, without regard to any rights Indemnitee may have against the Fund
Indemnitors, and (iii) it irrevocably waives, relinquishes and releases the Fund
Indemnitors from any claims against the Fund Indemnitors for contribution,
subrogation or any other recovery of any kind arising out of or relating to any
Indemnity Arrangement.  The Company further agrees that no advancement or
indemnification payment by any Fund Indemnitor on behalf of Indemnitee shall
affect the foregoing, and the Fund Indemnitors shall be subrogated to the extent
of such advancement or payment to all of the rights of recovery of Indemnitee
against the Company.  The Company and Indemnitee agree that the Fund Indemnitors
are express third party beneficiaries of the terms of this Section 13.  The
Company, on its own behalf and on behalf of its insurers to the extent allowed
by the policies, waives subrogation rights against Indemnitee.

 

14.                               Broadest Interpretation.  The Company hereby
agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Certificate of Incorporation
or Bylaws as now or hereafter in effect, or by statute.  In the event of any
change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its Board of Directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change.  In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its Board of Directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder.

 

11

--------------------------------------------------------------------------------


 

15.                               No Imputation.  The knowledge or actions, or
failure to act, of any director, officer, employee, or agent of the Company, or
the Company itelf shall not be imputed to Indemnitee for the purpose of
determining Indemnitee’s rights hereunder.

 

16.                               Survival of Rights.

 

(a)                                 All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is an Agent
of the Company and shall continue thereafter so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed Proceeding by
reason of the fact that Indemnitee was serving in the capacity referred to
herein.

 

(b)                                 The Company shall require any successor to
the Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

17.                               Interpretation of Agreement.  It is understood
that the parties hereto intend this Agreement to be interpreted and enforced so
as to provide indemnification to Indemnitee to the fullest extent permitted by
law, including those circumstances in which indemnification would otherwise be
discretionary.

 

18.                               Severability.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever, (i) the validity, legality and enforceability of the
remaining provisions of the Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby,
and (ii) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable and to give effect to this Section.

 

19.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties with respect to the matters addressed
herein, and any other prior or contemporaneous oral or written understandings or
agreements with respect to the matters addressed herein (including without
limitation any prior indemnification agreement for Indemnitee) are expressly
superseded by this Agreement.

 

20.                               Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless it is in a
writing signed by both of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

21.                               Notice.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given (a) upon delivery if delivered by hand to the
party to whom such notice or other communication shall have been

 

12

--------------------------------------------------------------------------------


 

directed, (b) if mailed by certified or registered mail with postage prepaid,
return receipt requested, on the third business day after the date on which it
is so mailed, (c) one business day after the business day of deposit with a
nationally recognized overnight delivery service, specifying next day delivery,
with written verification of receipt, or (d) on the same day as delivered by
confirmed facsimile transmission if delivered during business hours or on the
next successive business day if delivered by confirmed facsimile transmission
after business hours.  Addresses for notice to either party shall be as shown on
the signature page of this Agreement, or to such other address as may have been
furnished by either party in the manner set forth above.

 

22.                               Governing Law.  This Agreement shall be
governed exclusively by and construed according to the laws of the State of
Delaware as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware.  This Agreement is intended to be an
agreement of the type contemplated by Section 145(f) of the General Corporation
Law of Delaware.

 

23.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforcement is sought needs to be produced to evidence the existence of this
Agreement.

 

The parties hereto have entered into this Indemnification Agreement, including
the undertaking contained herein, effective as of the date first above written.

 

 

Indemnitee:

 

The Company:

 

 

 

 

 

 

 

LPATH, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Address:

 

 

 

 

 

Name: Gary Atkinson

 

 

 

 

 

 

 

Title: Senior Vice President and Chief Financial Officer

 

13

--------------------------------------------------------------------------------